Title: To John Adams from Joseph Hawley, 18 December 1775
From: Hawley, Joseph
To: Adams, John


     
      Watertown Decr. 18th 1775
      Dear Sir
     
     I received your favour of the 25th of Novr. as soon as I arrived at this town which was last friday and a very kind and generous return I esteem it to the few lines I sent you from Brookfield. I hope the lines will not be Abandoned. I hope an Army will be inlisted for the Next year before the Spring Advances but am clearly of Opinion that the Charge of Marching in the Militia their equipment and pay will amount to More Money than would have been Necessary by way of Bounty to have inlisted a new army by the last of this Month. But good fruit Will come of this Measure, Many More of our people will be Made Soldiers than could any otherwise been Made in the same time and I hope the Encampments preserved. You will undoubtedly hear of the Flame blown up in Connecticutt by raising the pay of the officers and Not granting a bounty to the Privates. The Tories throughout the land do their utmost to highten the flame. The disturbance has Not been so great in this province but the complaints and noise has been very uncomfortable here.
     But enough of this, and to go upon some other Tack—there are two or three Matters I will Just hint to you and hope some time or other to be able to treat upon them to you by detail.
     I apprehended the difficulty of a bounty &c. arose from the different Ideas genius and Conditions of the inhabitants of the Southern Colonies from ours in N. E. and I have No doubt but the same Cause will operate greatly to retard and delay two or three other great events which must take place unless Britain imediately Shifts her course. An American Parliament with legislative Authority over All the colonies already or that Shall be united Must be established. Until that Shall be done we Shall be liable to be divided and broken by the Arts of our intestine enemies and cunning Menoeuvers of Administration. Undoubtedly the plan Must be when formed laid before each Several Assembly or provincial Congress on the Continent and be consented to by all. The Numbers of Members each colony Shall send to that great Council Must be Settled. The Same time of election Must be fixed for All, and the term or period for which the Members Must be chosen must be determined. May God prevent Septennial Parliaments. Nay I hope they will be Annual.
     All the Colonies I hope will as soon as possible assume Popular forms of Government and indeed become several little republicks. I freely own Myself a republican and I wish to See all Government on this Earth republican. No other form is a Security for right and virtue. I hope an eye will be Steadily kept on Connecticut Model tho’ I am sensible it May be Mended.
     I know the hardness of Mens hearts will delay and retard this Salutary glorious work but Great Prudence, patience and fortitude, firmness and perseverance will effect it. The work will Meet with Many rebuffs but I trust will be as the Morning light which Shineth More and More unto the perfect day.
     Soon very soon there Must be Alteration to the Paper Currency of the colonies. The Continental Congress or Parliament Must inspect Each colony and See that each one keep its faith otherwise the Medium will inevitably depreciate but if the periods for which the Bills shall be emitted shall be not too long and there Should be a punctuality in Sinking them We may get along comfortably with a paper Currency. High taxes can easily be paid in time of War. Money will then infallibly circulate briskly and if the Taxes keep pace with the emissions the Currency will not depreciate. But more of this at another time. All the colonies Must be brought to be equally honest as to the redemption of their Bills otherwise a discount and difference will imediately take place which will embarrass and tend to disunite. Surely this Matter is worthy the Attention of this great Superintending council of the whole Good. Civil polity and Government Must go hand in hand with military Operations.
     We are somewhat alarmed with Dunmores ferocity but hope that he will be soon crushed. The Surprising Success of the Privateers this way we hope will animate the whole continent to the like practice.
     The art of making Saltpetre is well investigated here. But the exertions for the largest Supplies of amunition and arms through the whole Continent ought to be now Constantly as great as if all the force was in sight which they talk in Britain of Sending against us early Next Spring.
     For God’s sake let the river St. Lawrence, the lake Champlain and Hudsons river be impenetrably Secured against all the Attempts of Ministerial troops and Pray order Matters so without fail that the inhabitants of Canada may be refresh’d with full draughts of the Sweets of liberty. This has been my cry and prayer to you ever since the taking of Ticonderoga.
     
      I am Sir with highest esteem Most faithfully yours
      Joseph Hawley
     
    